 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    KATHLEEN BLISS,                                          Case No. 2:18-cv-01280-JAD-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      CORECIVIC, INC., et al.,
10
                                           Defendant.
11

12          This matter is before the Court on the parties’ Stipulated Discovery Plan and Scheduling
13   Order (ECF No. 41), filed on December 4, 2018.
14          Defendant requests a discovery plan that is bifurcated into phases for class certification
15   discovery and merit discovery. The Court denies Defendant’s proposed bifurcated discovery plan
16   on the basis that the merits and class certification distinction “is not always clear. Facts that are
17   relevant to the class determination frequently overlap with those relevant to the merits of the case.”
18   Gusman v. Comcast Corp., 298 F.R.D. 592, 595 (S.D. Cal. 2014). Further, to the extent that either
19   party believes that a discovery request is irrelevant or not proportional to the needs of the case, the
20   party may file a motion for protective order according to the applicable governing rules.
21          The parties appear to agree on the deadlines for initial disclosures, ESI protocol, and to
22   amend or add parties and the Court grants such deadlines as follows:
23          A.      Deadline for initial disclosures: January 4, 2019
24          B.      Deadline to file ESI protocol: December 19, 2018
25          C.      Deadline to amend and to add parties: the later of March 1, 2019 or 60 days
                    following an order on Defendant’s pending motion to dismiss
26
27          The Court grants the discovery plan and scheduling order proposed by Plaintiff.
28   Accordingly,
                                                           1
 1          IT IS HEREBY ORDERED that the following discovery plan and scheduling order dates

 2   shall apply:

 3          1.      Plaintiff’s disclosure of class certification expert and report: May 1, 2019

 4          2.      Defendant’s disclosure of class certification rebuttal expert and report: 30 days
                    after Plaintiff’s class certification expert disclosure
 5
            3.      Class certification expert discovery deadline: 60 days after Plaintiff’s class
 6                  certification expert disclosure
 7          4.      Filing date for motion for class certification if experts are used: 90 days after
                    Plaintiff’s class certification expert disclosure
 8
            5.      Filing date for motion for class certification if Plaintiff does not rely upon an expert:
 9                  May 31, 2019
10          6.      Last date to complete fact discovery: 60 days following Court’s order on class
                    certification.
11
            7.      Deadline to file interim status report: 90 days following the Court’s order on class
12                  certification.
13          8.      Last date to disclose experts: 120 days following Court’s order on class
                    certification.
14
            9.      Last date to disclose rebuttal experts: 150 days following Court’s order on class
15                  certification.
16          10.     Last date to complete expert discovery: 180 days following Court’s order on class
                    certification.
17
            11.     Last date to file dispositive motions: 210 days following Court’s order on class
18                  certification.
19          12.     Last date file the joint pretrial order: 240 days following the Court’s order on
                    class certification.
20

21          Dated this 12th day of December, 2018.
22

23
                                                            GEORGE FOLEY, JR.
24                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       2
